ORDER

PER CURIAM.
Patrick M. Nelson appeals from the trial court’s judgment entered upon a jury verdict convicting him of first-degree murder, first-degree assault, first-degree burglary, and three counts of armed criminal action. We have reviewed the briefs of the parties and the record on appeal and conclude the trial court did not err or abuse its discretion. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Rule 30.25(b).